Citation Nr: 1757914	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

In September 2017, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  During the hearing, the undersigned granted the Veteran's request to hold the record open for a period of 30 days for the submission of additional evidence.  Such evidence was received later the same month.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in September 2015, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. 
§ 7105(e)(1) (West 2014)); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his current acquired psychiatric disorder is related to a traumatizing incident that occurred during his military service.  Specifically, he alleges that, while in Okinawa at Camp Schwab, there was a helicopter crash in the jungle and he was required to retrieve body parts and place them in bags.  The Veteran further indicated that, following the incident, he was continuously transferred to different units, which caused him anxiety due to the difficulty in adjusting and getting along with other individuals, and resulted in his involvement in an altercation that lead to confinement as well as multiple altercations following his confinement.  Additionally, the Veteran noted that, at the time of his discharge from service, he was experiencing anxiety and anger issues, and was told that he should seek mental health treatment.  In support of his claim, the Veteran's spouse reported that, since she met him in 1984, he has had a lot of anger issues and did not like the feeling of being enclosed.  The Veteran and his spouse indicated that he believes his symptoms were the result of his military service and he continues to experience symptoms since the described incident.  Therefore, he claims that service connection for a acquired psychiatric disorder, to include PTSD, is warranted.

The Veteran's service treatment records on file are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder.  However, his post-service VA treatment records reveal that, in April 2017, an assessment of PTSD from military service; and depression in the response of psychosocial stressors including recent events, exacerbation of pain issues in response to decreasing dosages of opiates, financial struggles, etc. were noted.  A May 2017 VA treatment record indicates that, with respect to trauma history, the Veteran reported that, in 1977, he was responsible for retrieving the bodies from a helicopter crash.  Such record further indicates that the Veteran was diagnosed with PTSD from his war trauma.  Furthermore, a June 2017 VA treatment record reveals a diagnosis of PTSD.  A July 2017 VA treatment record notes diagnoses of PTSD and depression were noted.  An additional July 2017 VA treatment record indicates the Veteran's report of having experienced trauma when he was ordered to a detail that required the removal of body parts after a helicopter crash, and being seen for mental health treatment in 1980.  Such record further indicates that the clinician noted a diagnostic impression of major depression.  

In this regard, the Veteran's service personnel records confirm that he served in Okinawa, Japan, but his remaining service treatment and personnel records are negative for confirmation of his claimed stressor of the helicopter crash.  However, the Board notes that no action has been taken by the AOJ to attempt to confirm such incident through the Marine Corps or any other appropriate entity.  Here, it is possible that the unit histories, morning logs, after action reports, etc. from the Veteran's unit during his service at Camp Schwab may confirm his account of the aftermath of a helicopter crash in which he claimed to have participated in the retrieval of bodies.  Thus, on remand the AOJ should seek additional information from the Veteran, if necessary, and take appropriate action to attempt to verify such claimed stressor. 

Thereafter, if the claimed stressor is corroborated, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that during his September 2017 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  In this regard, he reported that he received benefits due to his psychiatric and physical disorders.  He further reported that he underwent a psychiatric evaluation and was awarded benefits in approximately 2008 or 2009.  However, review of the claims file does not reveal that any attempt has been made to obtain the Veteran's complete records from SSA.  As SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain them.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, while on remand, the AOJ should obtain any outstanding records from the SSA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any necessary information from the Veteran, contact the Marine Corps or any other appropriate entity for the purpose of verifying the Veteran's claimed stressor of retrieving bodies from a helicopter crash during his time in Okinawa at Camp Schwab in or around 1977.  All efforts to verify such stressor should be documented.  

3.  After completing the above development and, if the Veteran's claimed stressor is corroborated, the Veteran should be scheduled for a VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The AOJ should include documentation of the verified stressor.  

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should specifically address whether the Veteran has PTSD, and/or depression, as shown by the treatment records during the pendency of the claim. 

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressor has been verified by the AOJ. 

In rendering such opinion, the examiner should consider the April 2017 VA treatment record indicating an assessment of PTSD from military service; and the May 2017 VA treatment record indicating that the Veteran was diagnosed with PTSD from his war trauma (i.e., retrieving the bodies from a helicopter crash).

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the August 2015 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

